23 F.3d 404NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Randy POTTS, Party in Interest Appellant,andOne 1981 Mercedes Benz, VIN WDBBA45A4BB009109, Defendant.
No. 93-2368.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 4, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CA-93-173-P-3)
Randy Potts, appellant pro se.
Robert Jack Higdon, Jr., Office of the U.S. Atty., Charlotte, NC, for appellee.
W.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting default judgment of forfeiture.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Potts No. CA-93-173-P-3 (W.D.N.C. Sept. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.